Allowed October 7, 1913.
On Motion to Strike Out Plaintiff's Cost Bill.
(135 Pac. 515.)
Mr. Justice Eakin
delivered the opinion of the court.
9. Plaintiff has filed a cost bill for the costs incurred in this court, which defendants move to strike out, contending that, this being a condemnation case, defendants must recover costs, and relying upon Article I, Section 18, and Article XI, Section 4, of the Constitu*117tion, to the effect that private property shall not he taken for public use without just compensation first assessed and tendered.
Section 6868, L. O. L., referring to condemnation actions, provides that the costs and disbursements of the defendants shall be taxed by the clerk and recovered off the corporation. Several courts of last resort have held that the provision that full compensation shall be first assessed and tendered to the land owner entitles the defendant to his whole costs up to the final adjudication of his damages; that the hearing on appeal is for the purpose of ascertaining the just compensation; that pending the appeal the value is not judicially determined, and is a continuation of the proceeding to condemn; and that the land owner should not be taxed with any of the costs of the proceeding, except in two cases, namely, when the railroad has previously tendered as much or more compensation than is recovered at the trial, or where the land owner appeals and is unsuccessful. The following cases are to that effect: Lewis, Condemnation, § 562; Portneuf-Marsh Valley Irr. Co. v. Portneuf Irr. Co., 19 Idaho, 483 (114 Pac. 19); Grays Harbor Boom Co. v. Lownsdale, 54 Wash. 83 (104 Pac. 267); Peoria Co. v. Vance, 251 Ill. 263 (95 N. E. 1081, Ann. Cas. 1912C, 532, 36 L. R. A. (N. S.) 624); Stolze v. Milwaukee etc. R. Co., 113 Wis. 44 (90 Am. St. Rep. 833, 88 N. W. 919); Petersburg v. Peterson, 14 N. D. 344 (103 N. W. 758); In the Matter of New York W. S. & B. R. Co., 94 N. Y. 287.
Following the lead of these cases, which we think state the law correctly, the motion to strike out the cost bill will be allowed. Motion Allowed.
Mr. Chief Justice McBride, Mr. Justice Bean and Mr. Justice McNary concur.